NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           09-APR-2021
                                           09:02 AM
                                           Dkt. 45 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

              SHELDON SOUZA, Petitioner-Appellant, v.
                 JOELLE SOUZA, Respondent-Appellee


         APPEAL FROM THE FAMILY COURT OF THE FIFTH CIRCUIT
                       (FC-DA NO. 20-1-0082)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Stipulation to Dismiss
Appeal, filed February 25, 2021, by Petitioner-Appellant Sheldon
Souza, the papers in support, and the record, it appears that
(1) the appeal has been docketed; (2) pursuant to Hawai#i Rules
of Appellate Procedure Rule 42(b), the parties stipulate to
dismiss the appeal; and (3) the Stipulation to Dismiss Appeal is
dated and signed by counsel for all parties appearing in the
appeal.
           Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss Appeal is approved, and the appeal is dismissed.
           DATED: Honolulu, Hawai#i, April 9, 2021.

                                    /s/ Keith K. Hiraoka
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge